Order filed, September 17, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00772-CV
                                 ____________

    FIRST NOBILIS SURGICAL CENTER, LLC D/B/A FIRST STREET
   SURGICAL CENTER AND MICHAEL CIARAVINO, M.D., Appellant

                                         V.

                        PATRICIA PHILLIPS, Appellee


                    On Appeal from the 164th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-63372


                                     ORDER

      The reporter’s record in this case was due September 10, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Donna King Hammer, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM